    Case 3:19-cv-01149-JPG Document 28 Filed 11/04/20 Page 1 of 5 Page ID #108




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    JEFFREY L. RUCKEL, #20501,                             )
                                                           )
                  Plaintiff,                               )
                                                           )
    vs.                                                    )          Case No. 19-cv-01149-JPG
                                                           )
    CITY OF COLLINSVILLE, ILLINOIS,                        )
    and OFFICER NICK WOLOSZYN,                             )
                                                           )
                  Defendants.                              )

                                     MEMORANDUM & ORDER

GILBERT, District Judge:

          This matter is now before the Court for preliminary review of the Second Amended

Complaint filed by Plaintiff Jeffrey Ruckel. (Doc. 27). Plaintiff is a detainee at Madison County

Jail (“Jail”) located in Edwardsville, Illinois. He brings this civil rights action pursuant to

42 U.S.C. § 1983 against the City of Collinsville, Illinois, and Officer Nick Woloszyn for his

allegedly unlawful arrest, false imprisonment, and malicious prosecution in Criminal Case No. 19-

CF-2047.1 (Id. at pp. 6-7). Plaintiff seeks money damages. (Id.).

          The Second Amended Complaint is now before the Court for preliminary review under

28 U.S.C. § 1915A, which requires the Court to screen prisoner complaints and filter out non-

meritorious claims. 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally frivolous or

malicious, fails to state a claim for relief, or requests money damages from an immune defendant

must be dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations are liberally

construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).




1
  Plaintiff referred to this criminal case in his original Complaint (see Doc. 1, p. 1), but he omitted reference
to it in the Second Amended Complaint (Doc. 27).

                                                       1
 Case 3:19-cv-01149-JPG Document 28 Filed 11/04/20 Page 2 of 5 Page ID #109




                                   Second Amended Complaint

       Plaintiff sets forth the following allegations in the Second Amended Complaint (Doc. 27,

pp. 6-7): On June 24, 2019, Plaintiff was arrested in the Walmart parking lot in Collinsville,

Illinois. (Id. at 6). When he exited the store and approached his vehicle, Plaintiff observed Officer

Nick Woloszyn writing down his vehicle identification number. (Id.). The officer asked Plaintiff

for his name and driver’s license. Plaintiff identified himself but explained that he could not

produce a driver’s license because it was suspended. The officer then placed Plaintiff under arrest

for driving with a suspended/revoked license. Plaintiff asked the officer to explain how he could

arrest Plaintiff without observing him drive. The officer explained that he did observe Plaintiff

driving. (Id. at 6). He also noted that: (a) Plaintiff looked nervous while doing so; (b) Plaintiff’s

passenger “looked fidgety;” and (c) Officer Woloszyin was performing a “random license plate

check” on vehicles. (Id.).

       Plaintiff claims that the officer lacked probable cause to make the arrest. (Id.). He also

asserts claims against the officer for false arrest, malicious prosecution, and false imprisonment.

(Id.). Finally, he brings a claim against the City of Collinsville for failing to train its officers on

the proper evaluation of evidence. (Id. at 7).

       Based on the allegations, the Court finds it convenient to organize the pro se Second

Amended Complaint into the following enumerated Counts:

       Count 1:        Fourth Amendment claim against Officer Nick Woloszyn for the unlawful
                       arrest/seizure of Plaintiff in the Walmart parking lot without a warrant or
                       probable cause.

       Count 2:        Fourth Amendment claim against City of Collinsville, Illinois, for failure to
                       train its officers.

       Count 3:        Illinois state law claims against Defendants for false arrest, false
                       imprisonment, and malicious prosecution of Plaintiff.



                                                  2
 Case 3:19-cv-01149-JPG Document 28 Filed 11/04/20 Page 3 of 5 Page ID #110




Any claim that is mentioned in the Second Amended Complaint but not addressed herein is

considered dismissed without prejudice under Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570 (2007).

                                              Discussion

                                               Count 1

        The Fourth Amendment guards against unreasonable searches and seizures. U.S. CONST.

Amend. IV. The reasonableness of a search or a seizure “within the meaning of the Fourth

Amendment depends upon the facts and circumstances of each case.” South Dakota v. Opperman,

428 U.S. 364, 375 (1976). An unlawful arrest claim requires a plaintiff to demonstrate that he was

arrested without probable cause. Gonzalez v. City of Elgin, 578 F.3d 526, 538 (7th Cir. 2009). An

officer has probable cause, if the “facts and circumstances within the officer’s knowledge . . . are

sufficient to warrant a prudent person, or one of reasonable caution, in believing . . . that the suspect

has committed, is committing, or is about to commit an offense.” Gonzalez, 578 F.3d at 537

(quoting Michigan v. DeFillippo, 443 U.S. 31, 37 (1979)). When an arresting officer has probable

cause to believe that a person committed “even a minor crime in his presence, . . . [t]he arrest is

constitutionally reasonable.” See Virginia v. Moore, 553 U.S. 164, 171 (2008) (citing cases).

Failure to produce a valid driver’s license can constitute probable cause for an arrest. Ramos v.

City of Chicago, 716 F.3d 1013, 1018 (7th Cir. 2013). But the arresting officer must have

reasonable suspicion that the driver is unlicensed when stopping him or her. Delaware v. Prouse,

440 U.S. 648, 663 (1979). In this case, Plaintiff alleges that he was arrested by an officer who

observed him driving nervously, observed his passenger appearing “fidgety,” took his vehicle

identification, and then learned that Plaintiff was driving without a valid license—by Plaintiff’s




                                                   3
 Case 3:19-cv-01149-JPG Document 28 Filed 11/04/20 Page 4 of 5 Page ID #111




own admission. These facts, as alleged, support no federal constitutional claim against the

arresting officer under the Fourth Amendment. Count 1 shall be dismissed.

                                              Count 2

       Municipal liability under Section 1983 arises from the execution of a government policy

or custom that causes a constitutional injury. See Monell v. Dep’t of Soc. Servs. of New York, 436

U.S. 658, 690, 694 (1978). Plaintiff points to no such policy, custom, or injury. Accordingly, his

failure-to-train claim against the City of Collinsville shall also be dismissed.

                                              Count 3

       Plaintiff’s remaining claims arise under Illinois state law, and the Court declines to exercise

jurisdiction over them in light of the dismissal of all federal constitutional claims at screening. See

28 U.S.C. §§ 1367(a), (c)(3) (district court has discretion to retain jurisdiction over supplemental

claims or dismiss them when it dismisses the claims over which it had original jurisdiction). All

state law claims in Count 3 shall be dismissed without prejudice.

                                             Disposition

       IT IS ORDERED that the Second Amended Complaint (Doc. 27) does not survive

screening. COUNTS 1, 2, and 3 are DISMISSED without prejudice for failure to state a claim.

         Plaintiff is GRANTED leave to file a “Third Amended Complaint” on or before

December 1, 2020. Should Plaintiff fail to do so within the allotted time or consistent with the

instructions set forth in this Order, the entire case shall be dismissed with prejudice for failure to

comply with a court order and/or for failure to prosecute his claims. FED. R. CIV. P. 41(b). See

generally Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466

(7th Cir. 1994). The dismissal shall also count as a “strike.” 28 U.S.C. § 1915(g).

       It is strongly recommended that Plaintiff use the civil rights complaint form designed for

use in this District. He should label the form, “Third Amended Complaint,” and he should use the
                                                  4
 Case 3:19-cv-01149-JPG Document 28 Filed 11/04/20 Page 5 of 5 Page ID #112




case number for this action (No. 19-cv-01149-JPG). To enable Plaintiff to comply with this Order,

the CLERK is DIRECTED to mail Plaintiff a blank civil rights complaint form.

       An amended complaint supersedes and replaces the original complaint, rendering the

original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1

(7th Cir. 2004). Therefore, the Court generally will not accept piecemeal amendments to the

original Complaint. The Third Amended Complaint must stand on its own without reference to

any previous pleading. Plaintiff must re-file any exhibits he wishes the Court to consider along

with it. The Third Amended Complaint is subject to review pursuant to 28 U.S.C. § 1915A.

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 11/4/2020

                                                     s/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     United States District Judge




                                                5
